DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.

Remarks
Claims 1-17 were originally pending in this application prior to the RCE dated 11/03/2021. Claims 1, 3, 4, 6, and 14 are now amended. No claims added or cancelled. Hence, claims 1-17 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments (see pg. 10 para 2), filed on 11/03/2021 with respect to claims 1, 6 and 14, have been fully considered and are persuasive.  The 112 (a) rejections of claims 1-17 have been withdrawn. 
Applicant’s arguments filed on 11/03/2021 with respect to 103 rejections of claims 1, 6 and 14 have been fully considered and would be persuasive, since the amendment has overcome the previous rejection. However, the arguments are moot in light of the new grounds of rejection made using the Darby 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US-20160115632-A1) in view of Je et al. (US-20170302208-A1) and further in view of Darby et al. (US20040088797A1).
Regarding claims 6 and 9, Jung et al. teaches a laundry treatment machine (washing machine 1, see Fig. 1), comprising: a washing tub (inner tub 12, see Fig. 2); a washing tub motor (motor of driving device 190) configured to rotate the washing tub (see [0040]); a water level sensor (water level sensor 156, see Fig. 2-3, [0031], [0041]) configured to sense a water level of the washing tub (see [0031]); a drain pump (pump 11, see Fig. 2) configured to operate to drain the washing tub (see [0028]- [0029]); a motor (motor 140 controlled by motor driver 130, see Fig. 3)  configured to operate the drain pump (see [0034]); an output current detector (current sensor 152) configured to detect an output current flowing in the motor (motor 140, see claim 1); and a controller (main controller 110 with motor controller 120, see Fig. 3) configured to determine whether drainage is completed (stopping the motor) based on a tub water level from the water level sensor  (see Step S450, [0092]) and the output current from the output current detector (stopping the motor based on the current i.e. main controller is configured to stop the motor in response to determining whether the level of water is zero by measuring current using the current sensor, see [0008], [0011], Claim 11), and a display unit (output unit 160, see Fig. 3) to output a drainage completion message (current operation state displayed via output unit 160, see [0008], [0053]) in response to completion of the drainage (see Step S460, [0093]).
Jung et al. does not explicitly disclose (a) a converter configured to output DC power; an inverter configured to convert the DC power from the converter into AC power by a switching operation and output the converted AC power to the motor; and that the controller is configured to (b) determine whether drainage is completed based on a water level frequency from the water level sensor and that (c) the output current detector comprises a resistance element connected between the motor or the inverter and a grounding terminal and (d) wherein when a lift, is varied while a power consumed by the motor is within a first range, the controller is configured to control the power consumed by the motor to pulsate around a first power within the first range, and wherein while the power consumed by the motor remains within the first range, the water level frequency sensed by the water level sensor is constant and then 
In the analogous art of drain pump driving apparatus in laundry treatment machines, Je et al. teaches a laundry treatment machine (referred to as  laundry treatment machine 100, see Figure 1) with a drain pump (drain pump 141), a motor (motor 630) configured to operate the drain pump (see [0043]); and a drain pump driving apparatus (620, see Fig. 3) with a converter (converter 410, see [0054]) configured to output DC power (see [0058]); an inverter (inverter 420, see Fig. 4) configured to convert the DC power from the converter into AC power by a switching operation and output the converted AC power to the motor (see [0006]). Je et al. further teaches measurement of the water level performed through a water level sensor and that the measured water level is outputted as water level frequency which is inversely proportional to the water level in the tub (see [0180]). Je et al. further teaches that an output current detector (E) comprises a resistance element (shunt resistance element Rs) located after the inverter (inverter 420) (see Fig. 5, [0074]), and wherein when a lift of the drain pump (141), [0105], speed and power of motor can be calculated [0081]and the  rotational speed of the motor (630) is controlled based on the calculated lift [0107] (i.e. speed control based on lift), in other words the controller calculates the lift, speed and power of the drain pump motor and also controls all these parameters dynamically [0081].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the converter and the inverter of Je et al. into the motor driver (130) of Jung et al. with the benefit of being able to convert a commercial AC power source into DC power (see [0058]) and drive the drain pump motor in a sensorless manner (see [0053], Je et al.) and incorporate the water level frequency calculation of Je et al. into the programming of the controller of Jung et al. so that the controller can be configured to determine whether drainage is completed based on a water level frequency from the water level sensor and with a benefit of using the water level frequency to determine dry laundry/wet laundry (power control based on lift) [0081, Fig 6, 9C, 11, S850) with the benefit of dynamically controlling critical parameters like motor speed and power based on a lift. 
The combination of Jung et al. and Je et al. does not explicitly disclose that the controller is configured to control the power consumed by the motor to pulsate around the first power within the first range, and wherein while the power consumed by the motor remains within the first range, a water level frequency sensed by the water level sensor is constant and then increases, and during the increase in the water level frequency, the power consumed by the motor falls from the first range.
In the analogous art of laundry machine drain pump control, pump powered by a motor equipped with variable frequency modulated inverter, Darby et al. teaches a drain pump powered by an electric motor the improvement comprising: a variable frequency variable duty cycle pulse width modulated inverter the output of which supplies power to said electric motor, a water level detection means for detecting low washing machine water levels, and a controller which in response to said water level detection means decreases the frequency of said inverter at low washing machine water levels to thereby reduce the effects of ventilation (claim 6) (Variable Speed Pumping during drain mode [0042]).

Regarding claims 7 and 8, the combination of Jung et al. , Je et al. and Darby teaches the laundry treatment machine of claim 6, wherein the combined controller can be further configured to: when the water level frequency from the water level sensor is equal to or greater than a first frequency (i.e. water level is equal to or less than first water level) (see [0009], [0059], [0064], [0066]) and a level of the output current is equal to or less than a first level (Step S380,S390 Jung et al., see [0084], [0085]) or when the output current is decreased (Step S380,S390 Jung et al., see [0084], [0085]) while the water level frequency from the water level sensor is increased (i.e. water level decreased) (see [0009], [0059], [0064], [0066]), determine the drainage as being completed (step S400, see [0086]) and output the drainage completion message (via output unit 160, Jung et al.)
Claims 1-5, 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US-20160115632-A1) in view of Je et al. (US-20170302208-A1), Darby et al. (US20040088797A1) and Ruhl et al. (US-20030056300-A1). 
Regarding claims 1 and 14, Jung et al. teaches a laundry treatment machine (washing machine 1, see Fig. 1), comprising: a washing tub (inner tub 12, see Fig. 2); a washing tub motor (motor of driving device 190) configured to rotate the washing tub (see [0040]); a water level sensor (water level sensor 156, see Fig. 2-3, [0031], [0041]) configured to sense a water level of the washing tub (see [0031]); a drain pump (pump 11, see Fig. 2) configured to operate to drain the washing tub (see [0028]- [0029]); a motor (motor 140 controlled by motor driver 130, see Fig. 3)  configured to operate the drain pump (see [0034]) and a controller (main controller 110 with motor controller 120, see Fig. 3) and a display unit (output unit 
Jung et al. does not explicitly disclose a converter configured to output DC power; an inverter configured to convert the DC power from the converter into AC power by a switching operation and output the converted AC power to the motor; and the controller configured to (a) when power consumed by the motor during a drainage operation does not reach first power, perform control to increase a speed of the motor or the power consumed by the motor, and when the power consumed by the motor during the drainage operation reaches the first power and remains within a first range corresponding to the first power and then falls from the first range, output a drainage completion message and (b) when the power consumed by the motor during the drainage operation is reduced while a water level frequency detected by the water level sensor is increased, determine the drainage as being completed and perform control to output the drainage completion message (c) wherein when a lift, is varied while a power consumed by the motor is within a first range, the controller is configured to control the power by the motor to pulsate around the first power within the first range, and wherein while the power consumed by the motor remains within the first range, a water level frequency sensed by the water level sensor is constant and then increases, and during the increase in the water level frequency, the power consumed by the motor falls from the first range.
In the analogous art of drain pump driving apparatus in laundry treatment machines, Je et al. teaches a laundry treatment machine (referred to as  laundry treatment machine 100, see Figure 1) with a drain pump (drain pump 141), a motor (motor 630) configured to operate the drain pump (see [0043]); and a drain pump driving apparatus (620, see Fig. 3) with a converter (converter 410, [0054]) configured to output DC power (see [0058]); an inverter (inverter 420, see Fig. 4) configured to convert the DC power from the converter into AC power by a switching operation and output the converted AC power to the motor (see [0006]). Je et al. further teaches measurement of the water level performed through a water (i.e. speed control based on lift), the controller can calculate the lift, speed and power of the drain pump motor and also control all these parameters [0081].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the converter and the inverter of Je et al. into the motor driver (130) of Jung et al. with the benefit of being able to convert a commercial AC power source into DC power (see [0058]) and drive the drain pump motor in a sensorless manner (see [0053], Je et al.) and incorporate the water level frequency calculation of Je et al. into the programming of the controller of Jung et al. so that the controller can be configured to determine whether drainage is completed based on a water level frequency from the water level sensor and with a benefit of using the water level frequency to determine dry laundry/wet laundry and to calculate the amount of wet laundry (see [0181], Je et al.). Since the controller of Je can calculate the lift, speed and power of the drain pump motor and also control all these parameters dynamically [0081], it would have been obvious to one of ordinary skill in the art at the time of the invention to reconfigure the controller of Jung et al. with that of Je et al.  to not only control the speed but also the corresponding power based on a calculated lift i.e. capable of keeping the power consumed by the motor within a first range (power control based on lift) [0081, Fig 6, 9C, 11, S850) with the benefit of dynamically controlling critical parameters like motor speed and power based on a lift. 
The combination of Jung et al. and Je et al. does not explicitly disclose the controller configured to (a) when power consumed by the motor during a drainage operation does not reach first power, perform control to increase a speed of the motor or the power consumed by the motor, and when the power consumed by the motor during the drainage operation reaches the first power and remains within a first range corresponding to the first power and then falls from the first range, output a drainage 
In the analogous art of laundry machine drain pump control, pump powered by a motor equipped with variable frequency modulated inverter, Darby et al. teaches a drain pump powered by an electric motor the improvement comprising: a variable frequency variable duty cycle pulse width modulated inverter the output of which supplies power to said electric motor, a water level detection means for detecting low washing machine water levels, and a controller which in response to said water level detection means decreases the frequency of said inverter at low washing machine water levels to thereby reduce the effects of ventilation (claim 6) (Variable Speed Pumping during drain mode [0042]).
Since the controller of Darby is fully capable of controlling the frequency and hence the speed [0025] and power to the motor [0061] based on water level frequency (inversely proportional to the water level), it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller/ drain pump control method of laundry treatment machine with that of Darby, with the benefit of reducing the effects of ventilation (abstract) [0043].
The combination of Jung et al., Je and Darby et al. does not explicitly disclose the controller configured to (a) when power consumed by the motor during a drainage operation does not reach first power, perform control to increase a speed of the motor or the power consumed by the motor, and when the power consumed by the motor during the drainage operation reaches the first power and remains within a first range corresponding to the first power and then falls from the first range, output a drainage 
In the analogous art of pump cycling control system for a washing machines, Ruhl et al. teaches a laundry treatment machine (washing machine 2, see Fig. 1) with a rotating tub (inner tub 12, see Fig. 2), a drain pump (pump 30, see Fig. 1) and a central processing unit (CPU 177) incorporating a control for drain pump (pump control circuit 179) used to regulate the operation of pump (pump cycling control parameters include water level, pump power and /or drive motor torque, see Fig. 1, [0026], Abstract). Ruhl et al. specifically teaches that when a constant predetermined tub speed is reached, the drain pump is activated (the pump control circuit 179 starts to cycle pump 30 initiating drainage operation) indicating when power consumed by the motor during a drainage operation does not reach first power, a pump control is performed to increase the power consumed by the motor,  the drain pump operates at first power as long as tub speed remains at constant speed (see [0026]) indicating the power consumed by the motor during the drainage operation reaches the first power and remains within a first range corresponding to the first power and when the tub speed drops during final extraction/spin phase of washing machine, because tub water level drops (see [0026]), power to pump also drops (when the water level diminishes, the flow in pump 30 will be a combination of air and water, the power required to pump this combination would be significantly lower than just water, see [0027]) indicating the power consumed by the motor falling from the first range, thus the overall operation sequence disclosing a power of drain pump vs speed of tub dependency. Ruhl et al. further teaches that the controller is configured to: when the power consumed by the motor during the drainage operation is reduced (i.e. during drainage when tub water level drops, tub speed drops, power to pump drops) while a water level detected by the water level sensor is decreased i.e. water level frequency (calculation taught by Je et al.) detected is increased 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the pump control circuit of Ruhl et al. into the motor controller of Jung et al. Je et al. and Darby so that (a) when power consumed by the motor during a drainage operation does not reach first power, a pump control can be performed to increase the power consumed by the motor (using power-speed of tub correlation of Ruhl et al.) and when the power consumed by the motor during the drainage operation reaches the first power it remains within a first range corresponding to the first power and then falls from the first range (see [0026-0027], Ruhl et al.) and (b) when the power consumed by the motor during the drainage operation is reduced (i.e. during drainage when tub water level drops, tub speed drops, power to pump drops) while a water level/ water level frequency detected by the water level sensor is decreased/increased respectively (water level frequency calculation taught by Je et al., see [0180]), it is determine the drainage as being completed  (see [0026]-[0027], Ruhl et al.) and in the end output a drainage completion message (via output unit 160, Jung et al.).
Regarding claims 2, 10 and 15, the combination of Jung et al., Je et al. , Darby and Ruhl et al. teaches the laundry treatment machine where in the controller is configured to: perform power control so that the power consumed by the drain pump motor during the drainage operation is within the first range (corresponding to constant first power that in turn corresponds to constant first tub speed and first tub water level); and when the power consumed by the motor during the draining operation is out of the first range (i.e. when tub water level drops, tub speed drops, power to pump drops making it go out of range), the drainage operation is determined to be completed (see [0026]-[0027], Ruhl et al.) and drainage completion message is delivered as an output (via output unit 160, Jung et al.).  
Regarding claims 3, 4, 11, 12 and 16, the combination of Jung et al., Je et al., Darby and Ruhl et al. teaches the laundry treatment machine where in the controller is further configured to: when the 
Regarding claim 5, 13 and 17, the combination of Jung et al., Je et al., Darby and Ruhl et al. teaches the laundry treatment machine further comprising an output current detector (current sensor 152) configured to detect an output current flowing in the motor (motor 140, see claim 1, Jung et al.) and that the controller is configured to calculate power consumed by the motor (using a power calculator) based on the output current (see Claim 11, Je et al.)  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711